Citation Nr: 1816830	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder (exclusive of hypertension).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral vascular disease, status-post angioplasty to bilateral lower extremities for venous obstruction (claimed as vascular condition/circulation in lower body).


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to December 1975.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina.

The issues of service connection for hypertension and peripheral vascular disease, status-post angioplasty of the bilateral lower extremities for a venous obstruction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The probative evidence shows the Veteran does not presently have a heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  

The Board finds that a VA examination is not necessary in order to address the Veteran's claimed disability.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Board will discuss below, service treatment records (STRs) do not reflect problems related to a chronic heart disorder in service, nor is there evidence of cardiovascular disease that manifested to a compensable degree within one year of service.  Moreover, there is no probative (i.e., competent and credible) lay or medical evidence of a current heart disability, nor probative evidence that relates any current heart disability to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for Heart Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

In this case, the disorder at issue (cardiovascular disease) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a).  Therefore, 38 C.F.R. § 3.303 (b) applies.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, there is simply no contention or indication that the Veteran manifested cardiovascular disease to a compensable degree within one year of separation, so by December 1976.  

As a preliminary matter, a review of the record does not reveal any diagnoses for a current heart disorder, or even since the claim was filed.  Moreover, he is not competent as a layperson to self-diagnose a chronic heart disorder.  Thus, the probative evidence shows that the Veteran's claim for a chronic disability related to a heart disorder does not meet the preliminary requirement for service connection, namely showing of a current disability.  It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303. The United States Court of Appeals for Veterans Claims (Court) has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   A review of his VA treatment records does not reveal any chronic disability of a heart disorder at any time since his claim was filed in October 2012 or a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability.  See McClain, 21 Vet. App. at 321.  

Further, the Veteran's service treatment records do not show any complaints, treatment, or diagnosis for a heart disorder.  The Board acknowledges his October 1975 separation examination report noted a pounding heart in conjunction with severe headaches that had been treated.  However, there was no diagnosis for a chronic heart disorder.  

Although the Veteran is competent to report having experienced a pounding heart during service, he is not competent to ascribe these symptoms to a particular diagnosis of any chronic disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Rather, specialized medical expertise as well as independent physical evaluation and diagnostic testing, is required to diagnose a chronic heart disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that certain disabilities, such as rheumatic fever, are not conditions capable of lay diagnosis).  As the Veteran is a layperson, the Board finds that the Veteran is simply not competent to self-diagnose any chronic disability related to his claimed heart disorder, because this requires medical expertise he does not possess.  Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of a present disability for this claim, there is no need to consider the credibility of his lay statements in this regard.  

Absent evidence of a current disability, service connection is not possible because there is no present condition to attribute to his military service.  Because there is no diagnosis or other competent and credible evidence of a chronic disability related to a heart disorder, there is also no possible means of attributing such disorder to his active duty military service, as reflected by a probative nexus opinion on the claim.

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Service connection for a heart disorder is denied.

REMAND

A remand is required in this case for the remain issues on appeal, as it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.  The November 2012 VA examination diagnosed hypertension and peripheral vascular disease, status-post the Veteran's 2011 angioplasty to his bilateral lower extremities for venous obstruction.  The examiner noted that the Veteran's claims file was not available for review and did not provide any nexus opinions.  Thus, the November 2012 examination was inadequate and the Board determines another VA examination and medical opinion on these issues are necessary.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.

2.  Schedule the Veteran for another VA examination with an appropriately qualified examiner.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  Based on a review of the file, please provide an opinion with a complete supporting rationale on the following:  

(a) whether the diagnosis of hypertension was at least as likely as not (probability of 50 percent or more) related to the Veteran's military service; and 

(b)  whether the diagnosis of peripheral vascular disease, status-post angioplasty of the bilateral lower extremities for venous obstruction, was at least as likely as not (probability of 50 percent or more) related to the Veteran's military service.

3.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence of record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


